Citation Nr: 1533473	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  14-05 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral ankle disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral eye disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a liver disability.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for radiculopathy of the bilateral lower extremities.

7.  Entitlement to special monthly compensation based on loss of use of the bilateral lower extremities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2010 and January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In April 2014, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge of the Board.  A transcript of that hearing is associated with the claims file.

In April and June 2014, the Veteran submitted additional evidence in support of his claims with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2014).

The reopened issues of entitlement to service connection for a bilateral ankle disability, for a bilateral knee disability, for a back disability, for a bilateral eye disability, for a liver disability and for radiculopathy of the bilateral lower extremities, and the issue of entitlement to special monthly compensation based on loss of use of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2006 rating decision denied the Veteran's claims for entitlement to service connection for a bilateral ankle disability, for a bilateral knee disability, for a back disability, for a bilateral eye disability, for a liver disability and for radiculopathy of the bilateral lower extremities; the Veteran filed a notice of disagreement and the RO continued the denial in a Statement of the Case issued in April 2009; the Veteran did not perfect a timely appeal of that decision nor was any new and material evidence submitted within the appeal period.

2.  Evidence added to the record since the prior final denials in September 2006 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating claims for service connection for a bilateral ankle disability, for a bilateral knee disability, for a back disability, for a bilateral eye disability, for a liver disability and for radiculopathy of the bilateral lower extremities.

CONCLUSIONS OF LAW

1.  The September 2006 rating decision is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a bilateral ankle disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  Evidence submitted to reopen the claim of entitlement to service connection for a bilateral knee disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

4.  Evidence submitted to reopen the claim of entitlement to service connection for a back disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

5.  Evidence submitted to reopen the claim of entitlement to service connection for a bilateral eye disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

6.  Evidence submitted to reopen the claim of entitlement to service connection for a liver disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).

7.  Evidence submitted to reopen the claim of entitlement to service connection for radiculopathy of the bilateral lower extremities is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been received to reopen the claims for service connection for a bilateral ankle disability, for a bilateral knee disability, for a back disability, for a bilateral eye disability, for a liver disability and for radiculopathy of the bilateral lower extremities.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)

The Veteran filed his original claims of entitlement to service connection for bilateral ankle and knee disabilities in July 1982 and August 1986 and after they were denied by the RO, the Board denied the claims in a March 1989 decision.  The Board determined that there was no evidence of chronic disorder of either knee or ankle, or of arthritis.  The Veteran did not appeal that decision, and the March 1989 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).  Subsequently, the Veteran requested reopening the claims of bilateral ankle and knee disabilities in February 1990, January 1993, May 1996, and July 1998.  An August 1991 Board decision denied reopening the claims finding that new and material evidence was had not been submitted to reopen the claims.  Additionally, rating decisions dated in June 1996 and August 1996 continued the denials finding that the medical evidence did not establish a relationship between the Veteran's current right ankle condition and military service.

The Veteran filed his original claim for service connection for a back disability and associated radiculopathy of the bilateral lower extremities in July 1998.  The RO denied the claim in a February 1999 rating decision because the Veteran's service treatment records were silent for any treatment for a back injury or any back disability.

In February 2005, the Veteran filed a petition to reopen the claims for service connection for bilateral ankle and knee disabilities and for a back disability and radiculopathy of the bilateral lower extremities.  During a February 2006 RO hearing, the Veteran also raised new claims for liver and bilateral eye disabilities due to exposure to nerve agent exposure.  A September 2006 rating decision determined that there was no new and material evidence to warrant reopening of the claims for bilateral ankle and knee, back and lower extremity radiculopathy disabilities.  That rating decision also denied the claims of service connection for liver and bilateral eye disabilities finding that these conditions neither occurred in nor was caused by service.

In September 2006, the Veteran was advised of the September 2006 rating decision and his appellate rights.  The Veteran filed a notice of disagreement (NOD) in December 2006, and the RO continued the denials in a Statement of the Case (SOC) issued in April 2009.  However, the Veteran did not perfect a timely appeal.

In this regard, an appeal to the Board consists of a timely filed NOD and, after an SOC has been furnished, a timely filed substantive appeal.  For an appeal to be timely, a claimant must file a notice of disagreement within the year after the RO sends him notice of the adverse action; and to timely perfect an appeal the claimant must submit a substantive appeal within 60 days after being sent a statement of the case, or within the remainder of the one-year period which follows the RO's notice to him of the adverse decision, whichever period ends later.  A substantive appeal consists of a VA Form 9 (Appeal to Board of Veterans' Appeals) or correspondence containing the necessary information.  38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. §§ 20.200, 20.202, 20.302.

The Board observes that the Veteran requested an extension to file VA Form 9 to gather additional medical evidence in June 2009.  The record reflects that in correspondence dated January 2010, the RO advised the Veteran that if he wished to pursue his appeal, he would need to compete and return VA Form 9 within 60 days from the date of that letter, or within the remainder of the one-year period from the date of the letter notifying him of the September 2006 rating decision, which had already passed at that time.  However, the Veteran did not submit VA Form 9 until April 20, 2010.  Therefore, the substantive appeal was untimely.  See Bowles v. Russell, 551 U.S. 205 (2007) (holding that jurisdictional time periods for taking an appeal may not be extended for equitable reasons); but see Percy v. Shinseki, 23 Vet. App. 37 (2009) (indicating 38 U.S.C. § 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board from considering an appeal where the substantive appeal is untimely, rather, in light of the use of the term "may" in this statute, just gives the Board this discretionary authority not to).  No new evidence was received within one year of the September 2006 rating decision, nor did the Veteran file a timely appeal to that decision.  Therefore, it is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The Veteran filed a claim to reopen the issues for service connection for any ankle disability in June 2010 and for bilateral knee, back, bilateral eye, liver, and bilateral lower extremity radiculopathy disabilities in July 2010.  The August 2010 and January 2011 rating decisions on appeal determined that no new and material evidence has been received to reopen the claims.

The basis of the September 2006 prior final denials was the RO's findings that there was no ankle, knee, back, eye, liver, or radiculopathy disability incurred in or caused by military service.  Thus, in order for the Veteran's claims to be reopened, evidence must have been added to the record since the September 2006 rating decision that addresses these bases.

Evidence submitted and obtained since the September 2006 rating decision includes VA outpatient treatment records, dated in October 2005, April 2008, September 2008, February 2009, April 2010, September 2010, and January 2014, and reports of laboratory results, dated from May 1990 through October 2009, from the Wilmington, Delaware VA Medical Center; a December 1990 letter from a VA physician reflecting possible hepatic pathology; a December 2006 statement from a VA neurologist noting a diagnosis of herniated lumbar disc with radiculopathy, as well as peripheral neuropathy; private medical records from Norwalk Hospital, dated from November 1983 to December 1985 reflecting treatments for bilateral ankle pain; private medical records from Drs. Louis D. Centrella, Magdy I. Boulos, and James A. Thomas, dated from February 1996 to December 1996, reflecting a diagnosis of lumbar spine radiculopathy in August 1996 and a lumbar microdiscectomy, right L5-S1 in May 1996; emergency department record from Medical Center of Delaware dated in November 1996, showing treatment for back problem; private treatment records from Dr. William L. Jaffee, dated from September 2008 to April 2010; employment- and worker's compensation disability claim-related medical records, including various disability wage certificates and return-to-work notes, dated from October 1989 to February 1997; private treatment records from Dr. Frank Owczarek, dated in February and June 1996, reflecting a diagnosis of peripheral retinal degeneration; and various written lay statements from the Veteran and the transcript of the April 2014 Board hearing.

In particular, during the April 2014 Board hearing, the Veteran testified that in service, he experienced ankle pain, swelling, and weakness ever since his basic training after running and marching.  He also stated that during basic training he was on detail digging up tree trunks in a wooden area and injured his back.  Alternatively, he testified he believes his chronic muscle spasms and various joint pain, including in his knees and back, as well as his liver and eye conditions, were a result of being exposed to nerve gas in service.  Specifically, he claimed that a doctor at a Wilmington Hospital told him that he had a back disc rupture due to gas exposure.  In various written statement, the Veteran indicated that trainees in his unit, including himself, entered a Nerve Biological Chemical Warfare Chamber in Ft. Jackson, South Carolina, in May 1979.

Without addressing the merits of this evidence, the Board finds that the additional evidence addresses the issues of whether the Veteran has any ankle, knee, back, eye, liver, and lower extremity radiculopathy disability that is related to his military service, and it is presumed credible for the limited purpose of reopening claims.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claims for service connection for a bilateral ankle disability, for a bilateral knee disability, for a back disability, for a bilateral eye disability, for a liver disability, and for radiculopathy of the bilateral lower extremities.

The Board thus finds that new and material evidence has been submitted to reopen the issues of entitlement to service connection for a bilateral ankle disability, for a bilateral knee disability, for a back disability, for a bilateral eye disability, for a liver disability and for radiculopathy of the bilateral lower extremities, since the September 2006 rating decision.  On this basis, the issues of entitlement to service connection are reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a bilateral ankle disability is reopened and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for a bilateral knee disability is reopened and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for a back disability is reopened and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for a bilateral eye disability is reopened and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for a liver disability is reopened and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for radiculopathy of the bilateral lower extremities is reopened and, to that extent only, the appeal is granted.



REMAND

As outlined above, the Board has reopened the claims of service connection for a bilateral ankle disability, for a bilateral knee disability, for a back disability, for a bilateral eye disability, for a liver disability and for radiculopathy of the bilateral lower extremities.  However, prior to appellate consideration of the issues by the Board, the Veteran must be afforded de novo consideration of the reopened claims on the merits by the RO.

The Veteran has reported exposure to nerve gas and chemical agents while on active duty in May 1979.  To ensure that VA has fulfilled its duty to assist, the appropriate efforts must be undertaken to obtain the Veteran's complete service personnel records to ascertain any potential exposure to the claimed nerve gas.

Additionally, it appears that the claims file only contains randomly-dated VA treatment records submitted by the Veteran, and the RO has yet to obtain the Veteran's complete VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board finds that adjudication of the Veteran's claims for service connection likely will affect adjudication of his claim for special monthly compensation (SMC).  Accordingly, the Board finds that these claims are inextricably intertwined and adjudication of the Veteran's SMC claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).


Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or other appropriate repository of records and obtain copies of the Veteran's complete service personnel records, as well as any additional records relating to his potential exposure to nerve agents, during his service.

2.  Obtain any outstanding treatment records for the Veteran from the VA Medical Center in Wilmington, Delaware, and all associated outpatient clinics.  

3.  After completing the above development, and any other development deemed necessary, adjudicate de novo on the merits the reopened claims of service connection for a bilateral ankle disability, for a bilateral knee disability, for a back disability, for a bilateral eye disability, for a liver disability and for radiculopathy of the bilateral lower extremities, as well as the Veteran's SMC claim, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


